DETAILED ACTION
Disposition of Claims
Claims 71-102 were pending.  Amendments to claims 71, 74, 78-79, 81, 83, 85, 90-91, and 94 are acknowledged and entered.  New claims 103-105 are acknowledged and entered.  Claims 71-105 will be examined on their merits. 

Response to Arguments
Applicant's arguments filed 12/09/2021 regarding the previous Office action dated 06/23/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.  Applicant’s request for an interview within the “Remarks” dated 12/09/2021 is noted, and applicant is invited to contact examiner to schedule an interview after review of this Office action.

Optional Authorization to Initiate Electronic Communications
The authorization from Applicant’s representative to correspond with the Examiner via electronic mail (e-mail) is noted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/212,804, filed on 02/01/2019.
Applicant’s arguments, especially in light of the amendments to the claimed invention, are persuasive, as the claims are drawn more generically to “immunogenic compositions” which elicit any 
The earliest afforded priority date in accordance with 35 U.S.C. 112(a) is that of the ‘3652 application filing, which is 07/16/2015.


Claim Objections
(Objection withdrawn.)  The objection to Claim 74 is withdrawn in light of the amendments to the claim.

(New objection.)  Claims 103 and 105 are objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a colon or parentheses instead of a period after the lower case letters (i.e. “a)” or “a:” instead of “a.”).  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claims 85 and 98 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Applicant argues that, per MPEP §2117, the Markush grouping is proper as all the elements recited in the rejected claims share a single structural similarity and a common use.  The Office does not contest this and agrees that the Markush group is proper in that they are all “adjuvants” that increase the immune response to a substance.  Instead, the rejection is based upon the indefiniteness regarding the recitation of a broad embodiment (e.g. “aluminum salts”) followed by narrow embodiments or species (“aluminum hydroxide, aluminum phosphate or aluminum sulfate phosphate”, “algammaulin”, and “aluminum hydroxide with MPL”).  The indefiniteness issue arises in that whether or not these narrower species are required elements or are examples of aluminum salts, especially since the wording is not in the alternative for all species listed.  For example, in line 2, the recitation of “aluminum salts comprising aluminum hydroxide, aluminum phosphate, or aluminum sulfate phosphate” appears to guide the person of skill to note that the adjuvant would be an aluminum salt selected from one of those three options, yet the claim then goes on to list additional aluminum salt comprising adjuvants (e.g. “algammaulin”, and “aluminum hydroxide with MPL”).  It is suggested that the recitation of “aluminum salts” either be removed from the claim, or that the narrower species be deleted and recited in an additional, dependent claim.  


(New rejection – necessitated by amendment.)  Claims 71-89 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 had been amended to read that the immunogenic composition comprises a Zika virus (ZIKV) antigen obtained or derived from ZIKV and a Chikungunya virus (CHIKV) antigen obtained or derived from a CHIKV.  Therefore, under broadest reasonable interpretation, the composition may comprise isolated E proteins derived from ZIKV and CHIKV yet encoded by a plasmid or vector system.  In this instance, these proteins fit the definition of being “derived” from their respective viruses, and meet the limitation of the claim.  However, starting at line 4, the limitation of “wherein the Zika virus and the Chikungunya virus are subjected to inactivation such that the composition is rendered non-infectious” seems to limit the antigens only being obtained from whole, native virions.  Antigens obtained from a plasmid would not need to be subjected to inactivation and rendered non-infectious, as plasmids are not infectious.  It is unclear from the wording of the claim if the claim intends the ZIKV and CHIKV antigens to only arise from whole, native virions, or if they may be derived, acquired, or isolated from other means.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 71 is rejected on the grounds of being indefinite.  Claims 72-89 and 103 are also rejected since they depend from claim 71, but do not remedy these deficiencies of claim 71.


(New rejection – necessitated by amendment.)  Claims 103 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For at least these reasons, claims 103 and 105 are rejected on the grounds of being indefinite. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 71 is drawn to an immunogenic composition comprising a Zika virus antigen obtained or derived from the structural proteins of a Zika virus and a Chikungunya antigen obtained or derived from the structural proteins of a Chikungunya virus, wherein the composition is non-infectious, and a pharmaceutically acceptable buffer; and wherein the composition elicits an immune response to Zika virus and Chikungunya virus in mammals.
Further limitations on the composition according to claim 71 are wherein the Zika virus antigen comprises an amino acid sequence encoded by the sequence of SEQ ID NO: 1 or SEQ ID NO: 2 or the amino acid sequence as set forth in SEQ ID NO: 3 or SEQ ID NO: 4 (claim 72); wherein the Zika virus and/or the Chikungunya virus is a whole virus (claim 73); wherein the whole virus is inactivated and the inactivation was performed by exposure of the whole virus to one or more treatments selected from the group consisting of a treatment with a chemical inactivating agent, treatment with a physical inactivating agent, treatments with an irradiating agent, and heat treatments (claim 74); wherein the chemical inactivating agent is selected from the group consisting of formalin (formaldehyde), beta propiolactone (BPL) and hydrogen peroxide (claim 75); wherein the irradiating agent comprises gamma irradiation or UV irradiation (claim 76); wherein the Zika virus and/or the Chikungunya virus is purified and inactivation is carried out before or after purification (claim 77); wherein the Zika antigen comprises one or more antigens selected from envelope (E) protein, membrane (M) protein, and prME protein, obtained or derived from the Zika virus (claim 78); wherein the Chikungunya antigen comprises one or more antigens selected from the group consisting of capsid protein, E1 protein, E2 protein, and 6k protein obtained or derived from the Chikungunya virus (claim 79); wherein the Zika antigen and/or the Chikungunya antigen are expressed as virus like particles in a prokaryotic or eukaryotic expression system (claim 80); wherein the composition elicits Th1 and/or Th2 immune response to infectious challenge by Zika virus and Chikungunya virus (claim 81); wherein the buffer is selected from the group consisting of a phosphate buffer, a sodium chloride buffer, a citrate buffer, a phosphate citrate buffer, a borate buffer, a tris(hydroxymethyl)aminomethane (Tris) containing buffer, a succinate buffer, and buffers containing glycine or histidine as one of the buffering agents (claim 82); wherein the phosphate buffer comprises sodium phosphate at concentration of 5 mM up to 200 mM of phosphate ions at a pH of 6.5 to 9, or the sodium chloride buffer comprises sodium chloride at a concentration of 50 mM to 200 mM (claim 83); wherein the composition further comprises an adjuvant (claim 84); wherein the adjuvant is selected from the group consisting of: aluminum salts comprising aluminum hydroxide, aluminum phosphate or aluminum sulfate phosphate; inulin; algammaulin; monophosphoryl lipid A (MPL); resiquimod; muramyl dipeptide (MDP); N-glycolyl dipeptide (GMDP); polyIC; CpG oligonucleotide; aluminum hydroxide with MPL; water in oil emulsion; oil in water emulsion; and combinations thereof (claim 85); wherein the composition comprises aluminum hydroxide at a concentration of from 0.1 mg to 1.5 mg of aluminum per vaccine dose (claim 86); which comprises 2-phenoxyethanol at a concentration of 2.5 to 5 mg/mL (claim 87); and wherein the composition is in a liquid or a lyophilized form (claim 88); wherein the composition is contained within pre-filled syringes, microneedle patch, needle-free patch, and/or inhalation or nasal sprays (claim 89).
Claim 90 is drawn to an immunogenic composition comprising: one or more recombinant antigens of a structural protein obtained or derived from the nucleic acid of both a Zika virus and nucleic acid of a Chikungunya virus, and a pharmaceutically acceptable buffer, wherein the composition elicits an immune response to infectious challenge by Zika virus and Chikungunya virus in a mammal.
Further limitations on the composition according to claim 90 are wherein the one or more recombinant antigens are selected from the envelope (E) protein, membrane (M) protein, and prME protein obtained or derived from the Zika virus, and one or more recombinant antigens are selected from capsid protein, El protein, E2 protein, and 6k protein obtained or derived from the Chikungunya virus (claim 91); wherein the one or more recombinant antigens comprises the amino acid sequence encoded in the nucleic acid sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2 or the amino acid sequence set forth in SEQ ID NO: 3 or SEQ ID NO: 4 (claim 92); wherein the one or more recombinant antigens are expressed as virus like particles in a prokaryotic or eukaryotic expression system (claim 93); which elicits Th1 and/or Th2 immune response against infectious challenge by Zika virus and by Chikungunya virus in the mammal (claim 94); wherein the buffer is selected from the group consisting of a phosphate buffer, a sodium chloride buffer, a citrate buffer, a phosphate citrate buffer, a borate buffer, a tris(hydroxymethyl)aminomethane (Tris) containing buffer, a succinate buffer, and buffers containing glycine or histidine as one of the buffering agents (claim 95); wherein the phosphate buffer comprises sodium phosphate at concentration of 5 mM up to 200 mM of phosphate ions at a pH of 6.5 to 9 or the sodium chloride buffer comprises sodium chloride at a concentration of 50 mM to 200 mM  (claim 96); wherein the composition comprises an adjuvant (claim 97); wherein the adjuvant is selected from the group consisting of aluminum salts comprising aluminum hydroxide, aluminum phosphate or aluminum sulfate phosphate, inulin, algammaulin, monophosphoryl lipid A (MPL), resiquimod, muramyl dipeptide (MDP), N-glycolyl dipeptide (GMDP), polyIC, CpG oligonucleotide, aluminum hydroxide with MPL, water in oil emulsion, oil in water emulsion, and combinations thereof (claim 98); wherein the adjuvant comprises aluminum hydroxide at a concentration of 0.1 mg to 1.5 mg of aluminum per vaccine dose (claim 99); wherein the composition comprises 2- phenoxyethanol at a concentration of 2.5 to 5 mg/mL (claim 100); which is aqueous or lyophilized (claim 101); wherein the vaccine is contained within pre-filled syringes, microneedle patch, needle-free patch, and/or inhalation or nasal sprays (claim 102); and wherein the inactivation comprises one or more of the following treatments: 
a) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 80C to 370C for 1 to 7 days; 
b) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 20C to 80C for 10 to 30 days; 
c) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 25+/-30C for 1 to 7 days;
d) treatment with Beta-propiolactone (BPL) at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 80C to 30`C for 24 to 48 hours; 
e) treatment with BPL at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 20C to 80C for 3 to 7 days; 
f) treatment with BPL at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 25±30C for 48 hours;
g) treatment with formalin as set forth in a, b, or c, plus treatment with BPL as set forth in d, e, or f; 
h) treatment with formalin at a formalin to virus ratio of 1:3000 (v/v) at 150C to 301C for 24 to 48 hours plus treatment with BPL and BPL to virus ration of 1:3000 (v/v) at 151C to 30°C for 24 hours; 
i) treatment with formalin at a formalin to virus ratio of 1:3000 at 25±30C for 24 to 48 hours plus treatment with BPL at a BPL to virus ration of 1:3000 (v/v) at 25±30C for 24 hours; 
j) treatment with hydrogen peroxide at a hydrogen peroxide concentration of 0.1% to 3% at 20°C to 30°C for 5 minutes to 120 minutes; and 
k) treatment with hydrogen peroxide at a hydrogen peroxide concentration of 0.1% to 1% at 20°C to 301)C for 5 minutes to 120 minutes (claim 103).  
Claim 104 is drawn to an immunogenic composition comprising an antigen obtained or derived from a Zika Virus, and a pharmaceutically acceptable buffer, wherein the antigen is rendered non - infectious through inactivation and/or is recombinantly engineered from the nucleic acid of a Zika virus; and the antigen contains the amino acid sequence of SEQ ID NO 3 and/or SEQ ID NO 4.  
Further limitations on the immunogenic composition of claim 104
are wherein the inactivation comprises one or more of the following treatments: 
a) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 80C to 370C for 1 to 7 days; 
b) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 20C to 80C for 10 to 30 days; 
c) treatment with formalin at a formalin to virus ratio of 1:500 to 1:4000 (v/v) at 25+/-30C for 1 to 7 days;
d) treatment with Beta-propiolactone (BPL) at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 80C to 30`C for 24 to 48 hours; 
e) treatment with BPL at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 20C to 80C for 3 to 7 days; 
f) treatment with BPL at a BPL to virus ratio of 1:500 to 1:4000 (v/v) at 25±30C for 48 hours;
g) treatment with formalin as set forth in a, b, or c, plus treatment with BPL as set forth in d, e, or f; 
h) treatment with formalin at a formalin to virus ratio of 1:3000 (v/v) at 150C to 301C for 24 to 48 hours plus treatment with BPL and BPL to virus ration of 1:3000 (v/v) at 151C to 30°C for 24 hours; 
i) treatment with formalin at a formalin to virus ratio of 1:3000 at 25±30C for 24 to 48 hours plus treatment with BPL at a BPL to virus ration of 1:3000 (v/v) at 25±30C for 24 hours; 
j) treatment with hydrogen peroxide at a hydrogen peroxide concentration of 0.1% to 3% at 20°C to 30°C for 5 minutes to 120 minutes; and 
k) treatment with hydrogen peroxide at a hydrogen peroxide concentration of 0.1% to 1% at 20°C to 301)C for 5 minutes to 120 minutes.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 90-102 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising formalin-inactivated whole Zika virus (ZIKV) and BPL-inactivated whole Chikungunya virus (CHIKV) antigens, does not reasonably provide enablement for a vaccine composition comprising any ZIKV and any CHIKV virus antigens, is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claims 71-102 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, , is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 71-79, 81-82, 84-86, 88-92, 94-95, 97-99, and 101-102 under 35 U.S.C. 102(a)(2) as being anticipated by Calzado et. al. (WO2017109223A1, Priority 12/23/2015; hereafter “Calzado”), is withdrawn in light of the amendments to the claims and the perfection of the effective filing date of the claimed invention.


(New rejection – necessitated by amendment.)  Claim(s) 71, 77-86, 88-91, 93-99, and 101-102 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galarza et. al. (US20200397887A1, Priority 06/25/2015; hereafter “Galarza”.)
The Prior Art
Galarza teaches flavivirus and alphavirus virus-like particles (VLPs) that display on their surface antigenic flavivirus proteins (entire document; see abstract.)  The limitation of “subjected to inactivation such that the composition is rendered non-infectious” is a product-by-process limitation, and since the structural proteins may be “obtained or derived” from Zika virus (ZIKV) or Chikungunya virus (CHIKV), genetic or genomic alterations that result in non-infectious VLPs that comprise ZIKV and CHIKV structural proteins would meet the limitations of instant claim 71.  Galarza teaches the flavivirus and alphavirus VLPs would preferentially comprise the highly immunogenic envelope (E) and membrane (M) proteins (reference claims 1-3), that co-expression of capsid (C), preMembrane (prM), and envelope (E) proteins together with the non-structural protein NS2B/NS3 drives the assembly and release of VLPs (¶[0014]), and that certain E protein sequences from flaviviruses can cross-neutralize other strains or species (¶[0005]).  Galarza teaches the generation and delivery of flavivirus VLPs in pharmaceutically-acceptable carriers (¶[0098]).  The VLPs may comprise multiple antigens from multiple flaviviruses, such as ZIKV and CHIKV antigens (¶[0159-0160][0011-0012]; instant claims 71, 78-80, 88, 90, 91, 93, 101).  
Galarza teaches the VLPs may be purified through a variety of methods, such as gradient centrifugation, filtration, chromatography, or a combination thereof (¶[0018]; instant claim 77).  Galarza teaches the VLPs may be in buffered aqueous medium, such as phosphate buffered saline or TN buffer instant claims 82-83, 95-96).  The VLPs may further comprise adjuvants (¶[0178][0216]) such as aluminum salt (alum)-based adjuvants like aluminum hydroxide, in a concentration sufficient to stimulate an appropriate immune response, such as about 0.1 ug to about 10 mg (¶[0174-0176][0216-0218][0221]; instant claims 84-86, 97-99).  Galarza teaches the compositions may be administered in a variety of ways, such as through a intranasal spray (¶[0181]; instant claims 89, 102).  
In regards to instant claims 81 and 94, the recitation that “wherein the composition elicits Th1 and/or Th2 immune response to infectious challenge by Zika virus and Chikungunya virus” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “wherein the composition elicits Th1 and/or Th2 immune response to infectious challenge by Zika virus and Chikungunya virus” would be an inherent characteristic of the compositions of Galarza since the immunogenic compositions of Galarza meet all the structural limitations of the claimed immunogenic compositions.
For at least these reasons, Galarza teaches every limitation as encompassed by instant claims 71, 77-86, 88-91, 93-99, and 101-102, and anticipates the instant invention encompassed by said claims.

	

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 71-102 on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,588,956 B2 in view of Calzado (supra), is withdrawn in light of the amendments to the claims and the perfection of the priority date of the claimed invention.

(New rejection – necessitated by amendment.)  Claims 71-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,588,956 B2 in view of Galarza (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn towards immunogenic compositions comprising inactivated ZIKV antigens, wherein the compositions are claimed to have the same types of buffers, adjuvants, and sequences.  The main difference is that the ‘956 claims do not provide for the inclusion of CHIKV antigens.  However, such a difference would be obvious to a skilled artisan, given the teachings of Galarza (detailed supra).  Therefore, it is the opinion of the Office that the ‘956 claims and the instant claims are obvious variants of one another.
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Applicant indicated a terminal disclaimer would be filed over the ‘956 patent.  However, no terminal disclaimer appears to be filed, and so this rejection over the ‘956 patent is made in view of Galarza until an appropriate terminal disclaimer is filed or the application is amended to recite patentably distinct subject matter.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  aside from the disclosure in the parent application, SEQ ID NOs: 1-4 appear to be free of the prior art.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648